Citation Nr: 0417030	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  03-24 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. A. Herman, Counsel




INTRODUCTION

The veteran served on active duty from September 1972 to 
September 1975.  This matter arises from an August 2002 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee.


FINDING OF FACT

The preponderance of the competent evidence of record is 
against a finding that the veteran's currently diagnosed 
hepatitis C is causally related to service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by service. 38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

The Board observes that legislation enacted by Congress has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West 2002)); see also 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2003).  

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of the 
August 2002 rating decision and June 2003 statement of the 
case, the veteran and his representative were apprised of the 
applicable law and regulations and given notice as to the 
evidence needed to substantiate his claim.  In addition, by a 
letter dated in March 2002, the RO explained the provisions 
of the VCAA, gave notice of the evidence needed to 
substantiate the claim on appeal, and asked the veteran to 
submit or authorize the RO to obtain additional relevant 
evidence.  

With respect to the duty to assist, review of the claims 
folder reveals that the veteran has reported post-service 
treatment for hepatitis C through the Memphis VA medical 
center (VAMC).  The RO has these records.  Treatment records 
from B. Pittman, M.D., were also secured.  The veteran was 
also furnished with a hepatitis C development letter in April 
2002, which outlined the evidence he needed to submit to 
establish his claim for service connection.  The veteran 
furnished his response to this letter in April 2002.  The 
Board therefore concludes that the veteran's appeal is ready 
to be considered on the merits, and that the evidence in this 
case is sufficient to render a determination, such that a VA 
medical examination or opinion is not needed.  

Finally, the Board finds that the veteran has had ample 
opportunity to present evidence and argument in support of 
his appeal.  Therefore, there is no indication that the 
Board's present review of the claim will result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

All the VCAA requires in this regard is that the duty to 
notify is satisfied and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that there is no defect with respect to 
the timing of the VCAA notice, inasmuch as the VCAA notice 
letter was mailed to the veteran prior to the RO's 
consideration of his claim for service connection.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  

In addition, the Court in Pelegrini held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 38 
C.F.R. § 3.159(b)(1).  

In March 2004, VA obtained an opinion from VA's General 
Counsel as to the Court's statement in Pelegrini that 38 
U.S.C.A. §§ 5103(a) and 3.159(b)(1) require VA to include a 
request that the claimant provide any evidence in his 
possession that pertains to the claim as part of the notice 
provided to a claimant under those provisions.  The General 
Counsel's opinion held that the Court's statement is obiter 
dictum and is not binding on VA.  Further, the opinion held 
that § 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  VAOPGCPREC 1-2004.  The Board is 
bound by the holding of the General Counsel's opinion.  

Although the RO's notice letter did not contain the specific 
language regarding the fourth element cited by the Court in 
Pelegrini, the letter did instruct the veteran to tell the RO 
about any additional information or evidence for which he 
wanted assistance in obtaining and to send the information as 
soon as possible.  He was also advised that he had a 
responsibility to support his claim with appropriate 
evidence, and that he had one year from the date of the 
letter to submit any additional evidence to support his 
claim.  Under the circumstances set forth above, and 
considering the multiple occasions that he has communicated 
with VA regarding his claim, the Board finds that the veteran 
has had ample notice of the types of evidence that would 
support his claim and that he has had ample opportunity to 
present evidence and argument in support of his appeal.  
Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

Analysis

The veteran claims that his hepatitis C viral infection may 
have been due to exposure to contaminated dental/surgical 
instruments used during dental procedures while in service.  
He also maintains that he may have been exposed to virus when 
he received injections through a jet injector (vaccination 
gun) during his basic training.  He adds that there may have 
also been instances when razors used on him at the barbershop 
may have been used on other service members.  Alternatively, 
the veteran claims that his chronic hepatitis C is due to his 
intranasal cocaine and intravenous drug usage during his 
active service.  In support of his claim, he submitted 
numerous articles discussing the hepatitis C virus in 
veterans and indicating that the most common risk factor for 
infection is intravenous drug use.

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease in active military 
service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "Generally, 
to prove service connection, a claimant must submit (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury."  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

Service medical records have been considered.  The veteran 
was noted to have a tattoo on his left arm at his June 1974 
enlistment examination.  During service, the veteran was 
treated for various respiratory complaints, dermatitis, and a 
non-invasive injury of the right hand.  He also underwent 
extensive dental treatment, which included the filling of 
several cavities and oral surgery in August 1975.  The 
veteran's separation examination in September 1975 indicated 
that he tested positive for possible syphilis exposure.  In 
this regard, the veteran stated that he had not had sexual 
intercourse in 6 weeks.  He denied penile lesions or urethral 
discharge since that encounter.  Subsequent testing 
(fluorescent treponemal antibody) was negative and he was 
cleared for discharge.  Service medical records were silent 
as to any complaint, treatment, or diagnosis of hepatitis C.

As part of an earlier claim for service connection for 
hypertension, the veteran was afforded a VA general medical 
examination in January 1984.  No findings were made with 
regard to hepatitis C or symptoms related to the virus.

The RO sent the veteran a letter in April 2002 asking him to 
identify the risk factors that he believed resulted in his 
hepatitis C infection.  In a statement dated that same month, 
the veteran reported that he used drugs and alcohol 
extensively during his active service.  He said his usage 
began in 1973 when he started inhaling certain drugs 
intranasally.  By 1974, he stated he began to use "speed" 
intravenously and eventually progressed to intravenous heroin 
use.  The veteran explained in detail the process that he 
used to inject the drugs into his veins.  He acknowledged 
that he often shared injection needles with fellow service 
members.  A similar statement was received from the veteran 
in March 2002.

Treatment records from the Memphis VAMC and Dr. Pittman were 
associated with the claims folder.  Dated between June 1984 
and July 2002, those records document the veteran's treatment 
from multiple medical problems including, but not limited to, 
hypertension, edema, and the symptoms of hepatitis C.  A 
December 2000 biopsy of the liver was noted to have confirmed 
the diagnosis of hepatitis C.  Earlier records dated in 1999 
show that hepatitis C was suspected.  None of these records, 
however, included any findings relating the veteran's 
hepatitis C viral infection to his active service.

The RO denied service connection for hepatitis C in August 
2002.  The RO found that the veteran's self-proclaimed 
history of intravenous drug use as a risk factor for 
hepatitis C was willful misconduct.  In response to the RO's 
finding, the veteran submitted statements in October 2002 and 
August 2003 wherein he asserted that his hepatitis C 
infection may have been due to possible exposure to 
contaminated surgical/dental instruments, shared shaving 
razors, or shared injections from a vaccination gun.

The veteran has also presented several medical articles that 
discussed hepatitis C and the increased risk of veteran's 
becoming infected with the virus.  None of the articles 
contained any findings pertaining to the veteran.  As such, 
the probative value of the articles is minimal.

As previously stated, a successful service connection claim 
will contain the following three elements: (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  See Pond v. West at 346.  In 
the present case, the evidence of record indicates a 
diagnosis of hepatitis C.  There is little doubt as to the 
existence of a current disability.  However, as will be 
discussed below, the evidence of record fails to establish 
the remaining elements of a service connection claim.

The claims file is absent any evidence of treatment for 
hepatitis C during service.  In so noting, the Board 
recognizes that hepatitis C is a viral disease that may not 
always be reflected by overt symptomatology at the time of 
infection.  Thus, service connection could still be 
warranted, even in the absence of in-service treatment of 
symptoms or even without a continuity of symptoms following 
service, if all the evidence establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).  Such 
evidence, for example, might consist of a well-explained 
opinion of etiology from a competent medical professional 
stating that, even in the absence of treatment in service or 
soon thereafter, it was nonetheless as likely as not that the 
veteran's hepatitis C is related to service.  However, no 
such opinion exists in the present case.  Instead, the 
evidence shows no signs of hepatitis C infection during 
service and no treatment for the condition until 1999, 
approximately 25 years after separation from service.  In 
short, the evidence simply does not satisfy elements (2) or 
(3) under Pond.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

The Board declines to obtain a medical nexus opinion with 
respect to the veteran's claim of service connection because 
there is no evidence of pertinent disability in service or 
for several decades following service. Thus, while there is a 
current diagnosis of hepatitis C, there is no true indication 
that the disability is associated with service.  See Charles 
v. Principi, 16 Vet. App. 370 (2002).  Indeed, in view of the 
absence of abnormal findings in service, and the initial 
findings of hepatitis C many years following service, any 
opinion relating pertinent disability to service would 
certainly be speculative.  However, service connection may 
not be based on a resort to pure speculation or even remote 
possibility.  See 38 C.F.R. § 3.102 (2003).  The duty to 
assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  38 USCA 5103A(a)(2).

Parenthetically, the Board notes that under the laws 
administered by the VA, direct service connection may be 
granted only where a disability was incurred or aggravated in 
the line of duty and was not the result of the veteran's own 
willful misconduct or, for any claim filed after October 31, 
1990, the result of the veteran's abuse of alcohol or drugs.  
38 U.S.C.A. §§ 105(a), 1110; 38 C.F.R. § 3.301(a).  The Board 
further notes in passing that, even if it were to be accepted 
that the veteran had engaged in intravenous drug use in 
service, and that his hepatitis C resulted from that 
activity, the disease could not be service connected on that 
basis.  The law, as cited above, prohibits such a grant on 
the basis that the disability arose due to the veteran's own 
willful misconduct.  38 U.S.C.A. §§ 105(a), 1110; 38 C.F.R. § 
3.301(a), (d).  The Board does not feel it is necessary to 
reach this question in this case.  Instead, the Board finds, 
as fully discussed above, that the preponderance of the 
evidence is against a finding that the incurrence of 
hepatitis C is attributable to service.

The Board also observes that the veteran has reported other 
risk factors associated with hepatitis C infections.  He 
claims that he may have been exposed to the virus while 
receiving a shave at the barbershop, undergoing dental 
surgery, or through a contaminated vaccination gun.  The 
Board notes that the veteran posed these theories only after 
the RO denied his claim for service connection for hepatitis 
C resulting from intravenous drug use.  The credibility of 
the statements is therefore suspect.  Further, the Board 
finds that the veteran has failed to present any credible 
evidence of the occurrence of these additional risk factors.  
The veteran stated that it was merely possible that the 
surgical tools used during his dental surgery or the razor 
used at the barbershop was contaminated.  In other words, he 
merely speculated on his possible exposure.  With regard to 
the shots he received by the vaccination gun, the Board notes 
that there has been no known instance of hepatitis C 
infection from this factor.  See VA Training Letter Based on 
Hepatitis C Case Review, TL 01-02.  Hepatitis C has been 
transmitted only by intravenous, but not intramuscular or 
gamma globulin injections.  Id.  Again, none of these factors 
are significantly probative in light of the lack of medical 
evidence associating the veteran's hepatitis C to his active 
service.





ORDER

Entitlement to service connection for hepatitis C.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



